DETAILED ACTION
Claims 1, 3-5, 7-9, 11-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 14, 15, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2012/0317132 A1) in view of Cherubini et al. (US 2015/0220710 A1) in further view of Xu et al. (US PGPUB US 2020/0149204 A1).

Brady, Cherubini, and Xu were cited in the previous Office Action.

Regarding claim 1, Brady teaches the invention substantially as claimed including a conflict resolution method for a remotely controlled device (abstract; figure 1: action approval framework for network devices), comprising: 
issuing a command for the device by a remote control center or by the device (Fig. 1, Engineer 120, Operator 125, Application Servers 140(A-C); ¶ [0013]: Automation framework 110 may receive action requests formatted in a standardized grammar from an engineer 120 and/or an operator 125 (i.e., support users) via a network 130… If the action request is approved, the action may be performed on one or more of a plurality of application servers 140(A)-(C); ¶ [0014]: computing device 300 may receive an action request from a user. For example, the first user may comprise operator 125 or engineer 120 who may select an action from a list of available actions); 
determining, by the remote control center or the device issuing the command, a criticality level of the command (¶ [0013]: Automation framework 110 may comprise a request manager 112, a policy database 114, and a log server 116. Automation framework 110 may receive action requests formatted in a standardized grammar from an engineer 120 and/or an operator 125 (i.e., support users) via a network 130. Action requests may be submitted, for example, via email and/or a request portal on a website. Action requests may be evaluated by request manager 112 against policy database 114; ¶ [0015]; ¶ [0017]: For example, an approver may be associated with all requests to restart a particular server and/or the requesting user may have their approvals routed to their manager; wherein any request to restart a particular server regardless of the user will be routed for approval, as such, restarting a particular server has a higher criticality than other requests that do not need approval), depending on the criticality level of the command, sending the command to the other one of the device and the remote control center for acknowledgment or refusal of the command (¶ [0014]; ¶ [0015]: determine whether the requested action requires approval. For example, automation framework 110 may determine whether operator 125 has been pre-approved to execute the requested action, or whether the action does not require approval. Each user group may comprise a set of permissions recorded in policy database 114 that may control what actions the users associated with that group may perform with and/or without approval. For example, users belonging to an operator user group may be allowed to read log entries associated with application servers 140(A)-(C) but may not be allowed to start or stop those services; ¶ [0016]: [0016] If, at stage 215, computing device 300 determines that the user does not have permission to perform the action, method 200 may advance to stage 220 where computing device 300 may send an approval request to at least one second user. For example, the approval request may comprise a problem summary received from the first user and/or a standardized command text associated with the requested action.); and 
executing or disregarding the command by the device depending on the criticality level of the command and, if applicable, on the acknowledgment or refusal of the command (¶ [0017]: Automation framework 110 may send the approval request via email over network 130 to approval manager 135. The approving user may be identified according to a policy stored in policy database 114 and associated with the requested action and/or the requesting user. For example, an approver may be associated with all requests to restart a particular server and/or the requesting user may have their approvals routed to their manager; ¶ [0019]; ¶ [0020]: After determining that the action has been approved at stage 230, or if no approval was determined to be needed at stage 215, method 200 may then advance to stage 235 where computing device 300 may perform the requested action.), wherein the criticality level determines whether any acknowledgment by the other of the device and the remote control center is necessary before a command is executed (¶ [0015]: users belonging to an operator user group may be allowed to read log entries associated with application servers 140(A)-(C) but may not be allowed to start or stop those services (different degrees of criticality); ¶ [0017]: an approver may be associated with all requests to restart a particular server and/or the requesting user may have their approvals routed to their manager; ¶ [0020] After determining that the action has been approved at stage 230, or if no approval was determined to be needed at stage 215, method 200 may then advance to stage 235 where computing device 300 may perform the requested action.).

Brady determines which type of requests are received at an automation framework (remote center) from the operators. If the requests are read/write, then no approval is needed from the request manager within the automation framework. However, if a request to restart a particular server is received, then the request is routed to the request manager for approval. As such, reasonably suggests requests having different levels of criticality but Brady does not explicitly disclose determining, by the remote control center or the device issuing the command, a criticality level of the command, executing or disregarding the command by the device depending on the criticality level of the command and, if applicable, on the acknowledgment or refusal of the command, wherein the criticality level determines whether any acknowledgment by the other one of the device and the remote control center is necessary before a command is executed; wherein issuing a command for the device by a remote control center or by the device comprises:
determining a control mode of the device,
wherein sending the command further depends on the control mode of the device,
wherein executing or disregarding the command further depends on the control mode of the device; and 
changing the control mode of the device.

However, Cherubini, in a similar field of endeavor, teaches determining, by the remote control center or the device issuing the command, a criticality level of the command, executing or disregarding the command by the device depending on the criticality level of the command and, if applicable, on the acknowledgment or refusal of the command, wherein the criticality level determines whether any acknowledgment by the other one of the device and the remote control center is necessary before a command is executed (Fig. 1, “is <command> critical”, If not, “commit”, If critical system notifies Admin 2 for approval; ¶ [0005]: receiving a request from a user to make a system critical change; assessing whether the user has appropriate privileges to make the system critical change; and, if so, notifying at least one further user having appropriate privileges to make the system critical change of the received request; and awaiting approval from the at least one further user before implementing the requested system critical change; ¶ [0008]: For example, a user might be allocated privileges to be able to change the configuration of a web server and restart it, but that user might not be afforded or allocated sufficient privileges to be able to shut down other services or the whole system; ¶ [0010]: Administration actions taken by an authorized user are approved, without a need for those actions to be checked… for example, a critical action, taken by an authorized user may require approval by one or more other users with appropriate privileges such that a new configuration is agreed by more than one user before any change is applied by the system; ¶ [0012]: users afforded a capability to read and/or write and/or execute a specific file will typically be defined in the ACL associated with that specific file; ¶ [0014] In order to cope with human errors a system or application may be operable to automatically check any issued "critical" command. The system or application may be operable to send appropriate warning messages to a superuser. A final decision in respect of a critical command may be made by the superuser, who may ignore either voluntarily or unintentionally any such warning messages and the critical command may be committed; ¶ [0016]: Aspects and embodiments extend an operating system (OS) to provide an Access-Control Model that enforces that two or more administrators are required to agree to a "critical" action before that change is committed. Critical actions may be configured depending on implementation but are generally those associated with the making of a potentially disruptive change in configuration of an operating system or one or more services provided by the operating system; ¶ [0017]: Accordingly, multi-approval peer approval may be necessary to commit a system critical change; ¶ [0018]; ¶ [0021]: Examples of critical operations or processes which may be subject to a multi approval process by an operating system include, for example: reboot or shutdown a virtual or real machine; modification of file or process permissions; application of changes to security settings (for example, firewall policies); applying changes to network settings; accessing other sensitive data belonging to another user and other similar actions; [0042]; [0058]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cherubini with teachings of Brady to determine whether the incoming request is critical and requires further approval from another user. The modification would have been motivated by the desire of ensuring critical commands are vetted by an additional user prior to allowing critical action is taken.

Brady and Cherubini do not expressly teach wherein issuing a command for the device by a remote control center or by the device comprises:
determining a control mode of the device,
wherein sending the command further depends on the control mode of the device,
wherein executing or disregarding the command further depends on the control mode of the device; and 
changing the control mode of the device.

However, in analogous teachings Xu discusses a method for controlling the operation of device such as a washing machine based on the state of the device. Further, Xu teaches wherein issuing a command for the device by a remote control center or by the device (Abstract; [0005-15], and [0023-29]) comprises:
determining a control mode of the device ([0012] Preferably, the state information of the washing machine includes a door cover state of the washing machine. When the door cover state conforms to a safety condition, the washing machine authorizes the intelligent terminal to remotely control the washing machine; [0013] Preferably, the washing machine determines whether a door cover of the washing machine is in a closed state),
wherein sending the command further depends on the control mode of the device (Abstract; [0005-9]; [0014] Preferably, if the washing machine determines that the door cover of the washing machine is in an opened state after receiving the remote control request, information that indicates an authorization failure is pushed to the washing machine and/or the intelligent terminal and to prompt a user to close the door cover of the washing machine. [0015] Preferably, after the user closes the door cover, the washing machine controls the door lock to be locked, and authorizes the intelligent terminal to remotely control the washing machine.),
wherein executing or disregarding the command further depends on the control mode of the device ([0013] Preferably, the washing machine determines whether a door cover of the washing machine is in a closed state after receiving the remote control request, and controls a door lock to be locked and authorizes the intelligent terminal to remotely control the washing machine if a determination result is YES (execute the command), or forbids the intelligent terminal to remotely control the washing machine if the determination result is NO.); and 
changing the control mode of the device ([0014] Preferably, if the washing machine determines that the door cover of the washing machine is in an opened state after receiving the remote control request, information that indicates an authorization failure is pushed to the washing machine and/or the intelligent terminal and to prompt a user to close the door cover of the washing machine. (i.e., change the control state) [0015] Preferably, after the user closes the door cover, the washing machine controls the door lock to be locked, and authorizes the intelligent terminal to remotely control the washing machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Brady and Cherubini to change a setting of a device to allow/limit/prohibit certain requests. The modification would have been motivated by the desire of ensuring safe remote control operations on the device.

Regarding claim 4, Brady teaches wherein the command is sent to the other one of the device and the remote control center for acknowledgment or refusal of the command (Fig. 2, Step 220; ¶ [0016]: method 200 may advance to stage 220 where computing device 300 may send an approval request to at least one second user. For example, the approval request may comprise a problem summary received from the first user and/or a standardized command text associated with the requested action.).  

Regarding claim 5, Brady teaches wherein the command is not sent to the other one of the device and the remote control center for acknowledgment or refusal of the command if the criticality level is low (Fig. 2, Step 215 and 235; ¶ [0015]: method 200 may advance to stage 215 where computing device 300 may determine whether the requested action requires approval. For example, automation framework 110 may determine whether operator 125 has been pre-approved to execute the requested action, or whether the action does not require approval. Each user group may comprise a set of permissions recorded in policy database 114 that may control what actions the users associated with that group may perform with and/or without approval. For example, users belonging to an operator user group may be allowed to read log entries associated with application servers 140(A)-(C) but may not be allowed to start or stop those services; ¶ [0020]: After determining that the action has been approved at stage 230, or if no approval was determined to be needed at stage 215, method 200 may then advance to stage 235 where computing device 300 may perform the requested action. For example, automation framework 110 may execute a requested restart action on application server 140(A).).  

Regarding claim 8, Xu teaches wherein the command is disregarded when the control mode is set to a lockout mode for the one of the device and the control center issuing the command (Abstract: When the state information of the washing machine does not conform to the condition for remote control, the washing machine forbids the intelligent terminal to remotely control the washing machine. [0009] A washing machine control method is provided, which includes a local control mode and a remote control mode implemented through an intelligent terminal. The washing machine authorizes/forbids the intelligent terminal to remotely control the washing machine according to state information of the washing machine after receiving a remote control request transmitted by a local machine or the intelligent terminal. [0014] Preferably, if the washing machine determines that the door cover of the washing machine is in an opened state after receiving the remote control request, information that indicates an authorization failure is pushed to the washing machine and/or the intelligent terminal).  

Regarding claim 11, Xu teaches wherein the command is executed before the device receives an acknowledgment or refusal of the command ([0024] Preferably, the priority level of the local control mode is higher than that of the remote control mode. When the remote control mode is in an enabled state, the control instruction may be directly input through the local control mode. The washing machine forbids the intelligent terminal to remotely control the washing machine after receiving the control instruction, and executes the control instruction.).

Regarding claim 12, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale as claim 1 above. Further, the additional limitations a device remotely controlled and a remote control center are taught by Brady in at least Fig. 1, Engineer and Operator 120 and 125 correspond to the remote control center and Application Servers 140 (A-C) correspond to the devices remotely controlled.

Regarding claim 14, Brady teaches wherein the device and the remote control center are remote from each other (¶ [0013]: receive action requests from an engineer and/or an operator via a network 130) .

Regarding claim 15, Brady teaches wherein at least one of the device, and the remote control center comprises a network interface for connecting the device to a data network, in a particular a global data network (¶ [0013]: receive action requests formatted in a standardized grammar from an engineer 120 and/or an operator 125 (i.e., support users) via a network 130; ¶ [0028]: Computing device 300 may also contain a communication connection 316 that may allow device 300 to communicate with other computing devices 318, such as over a network in a distributed computing environment, for example, an intranet or the Internet.)

Regarding claim 17, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above

Regarding claim 18, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above

Regarding claim 19, it is a system type claim having similar limitations as claim 14 above. Therefore, it is rejected under the same rationale above

Regarding claim 20, it is a system type claim having similar limitations as claim 15 above. Therefore, it is rejected under the same rationale above


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady, Cherubini, and Xu, as applied to claim 1, in further view of Arcese (US PGPUB US 2012/0185862 A1).

Brady, Cherubini, Xu, and Arcese were cited in the previous Office Action.

Regarding claim 3, Brady, Cherubini, and Xu do not expressly teach further comprising: 
changing the criticality level of the command.

	However, Arcese teaches comprising: 
changing the criticality level of the command (¶ [0011]: change the current priority of the monitored process into the determined process priority).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arcese with the teachings of Brady, Cherubini, and Xu to change a process priority based on a priority class and resource utilization. The modification would have been motivated by the desire of ensuring resources are utilized efficiently.

Regarding claim 16, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brady, Cherubini, and Xu, as applied to claim 1, in further view of Sepe, JR. (US PGPUB US 2001/0047213 A1) hereinafter “Sepe”.

Brady, Cherubini, Xu, and Sepe were cited in the previous Office Action.

Regarding claim 7, Brady, Cherubini, and Xu do not expressly disclose wherein the command is sent to the other one of the device and the remote control center for acknowledgment or refusal of the command irrespective of the criticality level when the control mode is set to a priority mode for the other one of the device and the remote control center issuing the command.

	However, Sepe teaches wherein the command is sent to the other one of the device and the remote control center for acknowledgment or refusal of the command irrespective of the criticality level when the control mode is set to a priority mode for the other one of the device and the remote control center issuing the command (¶ [0095]: Simultaneous operation is possible by the local and remote operators. Commands issued by either operator appear on the graphical user interface of the other operator. Properly conducted, this allows collaboration in the setup and operation of experiments. It should however be noted that care must be taken to avoid conflicting operator instructions. To avoid this, in an extended embodiment priority command handling or a priority lockout scheme are implemented to guarantee a single master operator (i.e., priority mode). In yet another embodiment, a similar implementation is extended to handling multiple remote users.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sepe with the teachings of Brady, Cherubini, and Xu to utilize a single master operator in a multiple operator environment to ensure efficient simultaneous operation between local and remote operators. The modification would have been motivated by the desire of ensuring proper collaboration.

Regarding claim 9, Sepe teaches wherein the command needs to be acknowledged by the other one of the device and the remote control center irrespective of the criticality level when the control mode is set to a lockout mode for the one of the device and the remote control center issuing the command (¶ [0095]: Simultaneous operation is possible by the local and remote operators. Commands issued by either operator appear on the graphical user interface of the other operator. Properly conducted, this allows collaboration in the setup and operation of experiments. It should however be noted that care must be taken to avoid conflicting operator instructions. To avoid this, in an extended embodiment priority command handling or a priority lockout scheme are implemented to guarantee a single master operator. In yet another embodiment, a similar implementation is extended to handling multiple remote users.). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brady, Cherubini, and Xu, as applied to claim 12, in further view of Weinstein (US Patent US 9,871,772).

Brady, Cherubini, Xu, and Weinstein were cited in the previous Office Action.
Regarding claim 13, While Brady teaches remotely controlling a device, as shown for claim 12 above. Brady, Cherubini, and Xu do not expressly teach wherein the device is a moveable vessel and the control center is stationary.

However, Weinstein teaches wherein the device is a moveable vessel and the control center is stationary (A "remotely controlled device" or "RCD" means a device that is remotely controlled over a communication system that includes a public or insecure communication medium such as, for example, a wireless communication medium or the Internet. RCDs may be mobile or stationary devices and may require remote control for any of a wide range or remote control functions (e.g., activation, propulsion, steering, trajectory, aiming, operation, launch, detonation, etc.)… a remote-controlled vehicle (e.g., an Unmanned Aerial Vehicle or UAV--often referred to as a drone, helicopter, truck, tank, boat, submarine, etc.) i.e., moveable devices).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weinstein with the teachings of Brady, Cherubini, and Xu to further utilize remote control protocols with remote controlled devices such as boats. The modification would have been motivated by combining prior art elements to yield predictable results.
Response to Arguments
Applicant's arguments filed on 11/29/2022 have been fully considered but they are not persuasive.
In Remarks Applicant argues the following:
(I) Xu teaches "the state information of the washing machine includes a door cover state of the washing machine." (Xu at [0012].) Moreover, Xu, and as shown in FIG. 1 above, teaches "the washing machine determines whether a door cover of the washing machine is in a closed state after receiving the remote control request." (Xu at [0013].) Furthermore, Xu teaches that "if the washing machine determines that the door cover of the washing machine is in an opened state after receiving the remote control request, information that indicates an authorization failure is pushed to the washing machine." (Xu at [0014].) In contradistinction, claim 1 recites "wherein sending the command further depends on the control mode of the device." Xu teaches determining the state of the door cover "after receiving the remote control request." However, Xu does not teach "sending the command further depends on the control mode," as recited in claim 1. Thus, Xu does not remedy the deficiencies of Brady and Cherubini. Therefore, the combination of Brady, Cherubini, and Xu does not teach or suggest "determining a control mode of the device, wherein sending the command further depends on the control mode of the device, wherein executing or disregarding the command further depends on the control mode of the device; and changing the control mode of the device," as recited in claim 1.

In view of the above, Examiner submits the following:

As to point (I)
Examiner respectfully disagrees with the Applicant for at least the following reasons. Xu defines a remote control request as a step to determine the state of the washing machine which for examination purposes corresponds to the claimed limitation “determining a control mode of the device” and it is not being interpreted as “the command” sent after the determination, as claimed. The limitation “determining control mode of a the device” under its broadest reasonable interpretation, is broad enough to encompass a remote control request to trigger verification of the control state as cited. In [0012] Xu defines a state information as the door cover state, wherein if the door is in a closed state, authorization for remote control of the washing machine is authorized. Specifically, cited paragraph [0015] states “after the user closes the door cover, the washing machine controls the door lock to be locked, and authorizes the intelligent terminal to remotely control the washing machine” to perform [0005] “commands that may be executed only when a door lock is locked may be possibly executed” As such, Xu determines the state information (i.e., determining a control mode of the device) prior to authorizing remote control commands for the washing machine (i.e., issuing a command for the device… depend[ing] on the control mode of the device). Accordingly, Applicant’s argument is not persuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195